Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Drawings Objection 
The drawings are objected to because in Fig.16, “CAVITY 236” should read --CAVITY 234--.  Note Fig.15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0001], line 2, after “2017”, --, now U.S. Patent No. 10,251,338--should be added.  
(2) In paragraph [00147], line 2, “254j” should read --254l--.
(3) In paragraph [00148], line 1, “C1” should read --C, C1--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 12-14 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 12, line 2, “the plurality of the cavities in the second wall” is inconsistent with claim 10 which recites “the plurality of the cavities on the second wall”.  It appears “on” should read --in--.  Claim 11 should be amended accordingly.           (2) In claims 13 and 14,  “the cavitied … in the second wall” does not agree with claim 10.  It is suggested “on”, at line 4 of claim 10, be changed to --in--. 
          (3) In claim 21, lines 2-4, “cavities on each of the first and second walls” and “cavities on respective first and second walls” do not agree with lines 5 and 10 of claim 20.  It is suggested “on” be changed to --in--. 

Claim Rejection - 35 U.S.C. 103
1.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 1-3, 5, 10-15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (U.S. Patent No. 11,229,160) in view of Morabit et al. (U.S. Patent Application Publication No. 2001/0003935, hereinafter “Morabit”).
           Regarding claim 1, Skinner discloses a housing (10) having a rotary axis (see lines 1-2 of the abstract) and configured to support at least one radially projecting cutting component (i.e. trimmer line, see line 5 of the abstract) that effects cutting as the housing (10) is turned around the rotary axis (18), the housing (10) comprising:
           a first housing part (12) with a first wall (16) and a plurality of discrete circumferentially spaced cavities (36,36a,Ca,Cb, see Fig.6A as annotated below, note Ca and Cb receiving eyelets 14,14a) in the first wall (16) and each having a volume,
  
    PNG
    media_image1.png
    640
    816
    media_image1.png
    Greyscale

           the volume of at least a first (36) and a second (Ca) of the cavities (36,36a,Ca,Cb) respectively at first and second locations being different and strategically selected except Skinner is silent about balancing of the housing (10).
          Morabit teaches it is desirable to have a trimmer housing (76) that is precision design balanced (see paragraph [0084], lines 4-5).
          In view of Morabit’s teaching, it would have been obvious to one skilled in the art to modify Skinner by having the housing (10) precision design balanced thus including the volume of each cavities (36,36a,Ca,Cb) of the housing (10) for the predictable result of improving dynamic balancing of the housing (10).  
          Regarding claim 2, Skinner’s first and second cavities (36,Ca) have a permanently fixed shape. 
          Regarding claim 3, at least a part of Skinner’s first wall (16) of the first housing part (12) has a molded construction (see column 7, lines 2-3), and the first and second cavities (36,Ca) are formed in the molded part of the first wall (16).  
          Regarding claim 5, Skinner’s first housing part (12) has an outer circumference (30, see Fig.2), and the first and second cavities (36, Ca) are each adjacent the outer circumference (30) and are circumferentially spaced from each other. 
          Regarding claim 10, Skinner’s housing (10) further comprises a second housing part (40) with a second wall (W, see Fig.19 as annotated below), the second wall (W) having a plurality of discrete circumferentially space cavities (C) having a volume, the volumes of the plurality of cavities (C) in the second housing part (40) strategically selected.  Skinner as modified above has the housing (10) precision design balanced (as taught by Morabit) thus including the volume of each cavities (C) on the second housing part (40) for the predictable result of improving dynamic balancing of the housing (10).  

    PNG
    media_image2.png
    602
    838
    media_image2.png
    Greyscale

          Regrading claim 11, Skinner discloses the first housing part (12) having a molded construction (see column 7, lines 2-3), and it would have been obvious to one skilled in the art to form Skinner’s second housing part (40) of a molded construction as well for massive production.  Skinner thus modified has the plurality of cavities (C) in the second wall (W) formed in a molded part of the second wall (W) as claimed.  
           Regarding claim 12, Skinner’s second housing part (40) has an outer circumference (OC, see annotated Fig.19), and the plurality of cavities (C) in the second wall (W) are each adjacent the outer circumference (OC) of the second housing part (40). 
         Regarding claim 13, there are at least eight of the cavities (C) formed in Skinner’s second wall (W).
          Regarding claim 14, at least one (C1, see annotated Fig.19) of the cavities (C) in Skinner’s second wall (W) has a volume different than another (C2) of the cavities (C) in the second wall (W).
          Regarding claim 15, Skinner’s first (12) and second (40) housing parts cooperatively define a line storage space.
          Regarding claim 20, Skinner discloses a housing (10) having a rotary axis (see lines 1-2 of the abstract) and configured to support at least one radially projecting cutting component (see line 5 of the abstract) that effects cutting as the housing (10) is turned around the rotary axis, the housing (10) comprising:
          a first housing part (12) with a first wall (16) and a plurality of discrete circumferentially spaced cavities (Ca,Cb,36,36a, see annotated Fig.6A) in the first wall (16) each having a volume, the volume of the cavities (Ca,Cb,36,36a) strategically selected;
          a second housing part (40) with a second wall (W, see annotated Fig.19) and a plurality of discrete circumferentially spaced cavities (C) in the second wall (W) and each having a volume, the volume of the cavities (C) in the second wall (W) strategically selected (according to specification required) substantially as claimed except Skinner is silent about balancing of the housing (10).
          Morabit teaches it is desirable to have a trimmer housing (76) that is precision design balanced (see paragraph [0084], lines 4-5).
          In view of Morabit’s teaching, it would have been obvious to one skilled in the art to modify Skinner by having the housing (10) precision design balanced thus including the volume of each cavities (Ca,Cb,36,36a,C) of the housing (10) for the predictable result of improving dynamic balancing of the housing (10).  
          Regarding claim 21, Skinner’s housing (10) has an outer circumference (30, see Fig.2), there are at least four (Ca,Cb,36,36a,C) in each of the first and second walls (16,W), and the four cavities (Ca,Cb,36,36a,C) in each of the first and second walls (16,W) are circumferentially spaced from the other cavities (Ca,Cb,36,36a,C) in respective first and second walls (16,W) and adjacent to the outer circumference (30) of the housing (10).  
3.       Claims 1, 2, 4, 6, 10, 12, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hishida (U.S. Patent No. 9,560,799) in view of Morabit et al. (U.S. Patent Application Publication No. 2001/0003935, hereinafter “Morabit”).
           Regarding claim 1, Hishida discloses a housing (1) having a rotary axis (L) and configured to support at least one radially projecting cutting component (11) that effects cutting as the housing (1) is turned around the rotary axis (L), the housing (1) comprising:
           a first housing part (3) with a first wall (W, see Fig.6 as annotated below) and a plurality of discrete circumferentially spaced cavities (36) in the first wall (W) and each having a volume,
  
    PNG
    media_image3.png
    387
    707
    media_image3.png
    Greyscale

           the volume of at least a first (36A) and a second (36B) of the cavities (36) respectively at first and second locations being different and strategically selected except Hishida is silent about balancing of the housing (1).
          Morabit teaches it is desirable to have a trimmer housing (76) that is precision design balanced (see paragraph [0084], lines 4-5).
          In view of Morabit’s teaching, it would have been obvious to one skilled in the art to modify Hishida by having the housing (1) precision design balanced thus including the volume of each cavities (36) of the housing (1) for the predictable result of improving dynamic balancing of the housing (1).  
         Regarding claim 2, Hishida’s first and second cavities (36A,36B) have a permanently fixed shape. 
         Regarding claim 4, Hishida’s plurality of cavities (36) comprises at least eight cavities (see Fig.6) spaced circumferentially around the first housing part (3).   
         Regarding claim 6, Hishida’s first (36A) and second (36B) cavities (36) each has an axis substantially parallel to the rotary axis (L, note the cavities 36 open in vertical direction, see column 5, lines 36-37 and Fig.2) as claimed except for the shape of the cavities.  However, it would have been obvious to one skilled in the art to make Hishida’s cavities (36) of most any shape, including the claimed “cylindrical shape”, so long as they perform the requisite function.  Further, as evidenced by the applicants (see paragraph [00142], line 9 of the specification), the cylindrical shape is NOT required.  It appears there is no criticality to the claimed cylindrical shape.    
          Regarding claim 10, Hishida’s housing (1) further comprises a second housing part (2) with a second wall (22), the second wall (2) having a plurality of discrete circumferentially space cavities (C, see Fig.2 as annotated below) each having a volume, the volumes of the plurality of cavities (C) in the second housing part (2) strategically selected.  Hishida as modified above has the housing (1) precision design balanced (as taught by Morabit) thus including the volume of each cavities (C) on the second  housing part (2) for the predictable result of improving dynamic balancing of the housing (1).  

    PNG
    media_image4.png
    517
    803
    media_image4.png
    Greyscale

            Regarding claim 12, Hishida’s second housing part (2) has an outer circumference (OC, see annotated Fig.2) and the plurality of cavities (C) in the second housing part (2) are each adjacent the outer circumference (OC) of the second housing part (2).   
           Regarding claim 15, Hishida’s first and second housing parts (2,3) cooperatively define a line storage space (see Fig.2).
           Regarding claim 16, each of Hishida’s first and second housing parts (2,3) has a cup-shaped configuration (see Fig.2).
           Regarding claim 19, Hishida’s first (36A) and second (36B) cavities have the same cross-sectional shape (i.e. rectangular) but not the same size as viewed along the rotary axis (L, see Fig.8 as annotated below).  

    PNG
    media_image5.png
    463
    642
    media_image5.png
    Greyscale

          However, it would have been obvious to one skilled in the art to make Hishida’s first and second cavities (36A,36B) of the same cross-section size, so long as they perform the requisite function.  Further, as evidenced by the applicants (see paragraph [00142], lines 9-10 of the specification), it is not a requirement that the cavities have the same shape.  It appears there is no criticality for the cavities to have the same cross-sectional size.      
  
Indication of Allowable Subject Matter
Claims 7-9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724